Title: To Thomas Jefferson from Samuel Huntington, 21 April 1781
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada April 21. 1781

The United States in Congress assembled, deeming it proper and necessary to communicate to their Constituents in the several States, as fully as can be done, a proper Representation of their national Affairs, the Amount of the public Debts due from the United States, together with the Estimates for the current Year; having examined and agreed to the Report of their Committee on that Subject of the 18th Instant, I do myself the Honor to transmit your Excellency a Copy thereof, And am with the highest Respect Your most obedient humble Servant,

S.H.

